IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 46,749-02


EX PARTE DANIEL A. PLATA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for a writ of habeas corpus filed pursuant to Tex. Code
Crim. Proc. art. 11.071.  
	On October 14, 1996, applicant was convicted of the offense of capital murder.  Four
days later, the jury answered the special issues submitted pursuant to Article 37.071, Tex.
Code Crim. Proc., and the trial court, in accordance with the jury's answers, sentenced
applicant to death.  This Court affirmed applicant's conviction and death sentence on direct
appeal.  Plata v. State, No. 72,639 (Tex. Crim. App., July 8, 1998) (not designated for
publication).  This Court denied applicant's original application for a writ of habeas corpus on
October 4, 2000.  Ex parte Daniel Angel Plata, No. 46,749-01 (Tex. Crim. App. 2000).   	In this subsequent writ, applicant brings two claims, including an allegation of mental
retardation under Atkins v. Virginia, 536 U.S. 304 (2002).  However, both parties have 
informed us that applicant presently has a request for a Certificate of Appeal concerning the
denial of his federal writ of habeas corpus pending before the Fifth Circuit Court of Appeals.
	Therefore, under Ex parte Soffar, ___ S.W.3d ___, 2004 Tex. Crim. App. LEXIS 200
(Tex. Crim. App. 2004), we dismiss this application without prejudice because applicant's
federal writ of habeas corpus challenging his capital murder conviction and death sentence is
pending in the Fifth Circuit and that court has not stayed its proceedings for applicant to return
to state court to consider his current unexhausted claims.
	IT IS SO ORDERED THIS THE 15th DAY OF SEPTEMBER, 2004.

Do Not Publish